Exhibit 10.5




SECOND EMPLOYMENT AGREEMENT AMENDMENT




This Second Employment Agreement Amendment (this "Amendment"), dated November
24, 2008, is by and between Glowpoint, Inc., a Delaware corporation (hereinafter
"Glowpoint"), and Joseph Laezza (hereinafter "Employee").  Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings set
forth in the Employment Agreement (as defined below).




WHEREAS, Employee and Glowpoint entered into an Employment Agreement on March
11, 2004, as amended May 15, 2007 (as amended, the “Employment Agreement”);




WHEREAS, Employee became the Company’s President on June 7, 2008, in addition to
his position as Chief Operating Officer; and




WHEREAS, the Employee’s employment term is currently scheduled to expire on
January 1, 2009; and




WHEREAS, the Company wishes to extend Employee’s employment term, and Employee
wishes to continue to work for Company;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.

Term; Position.  The Employment Agreement is hereby amended to (x) delete “for
the two year period commencing as of January 1, 2007” in the first sentence of
Section 1.1 and replace it with “until January 31, 2011” and (y) replace all
references to “Chief Operating Officer” with “President and Chief Operating
Officer”.




2.

Entire Agreement.  This Amendment is the final, complete and exclusive agreement
between the Parties relating to the subject matter hereof, and supersedes all
prior or contemporaneous proposals, understandings, representations, warranties,
promises and other communications, whether oral or written, relating to such
subject matter.  Unless specifically amended by this Amendment, all terms of the
Employment Agreement remain unchanged and are in full force and effect.  If any
provision of the Employment Agreement, as amended by this Amendment, is held by
a court of competent jurisdiction to be unenforceable for any reason, the
remaining provisions hereof shall be unaffected and remain in full force and
effect.




In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.  




Glowpoint, Inc.

 

 

By:

/s/ MICHAEL BRANDOFINO

 

 

/s/ JOSEPH LAEZZA

 

Michael Brandofino, CEO

 

 

Joseph Laezza






